Title: To Benjamin Franklin from William Alexander, 1 March 1777
From: Alexander, William
To: Franklin, Benjamin


My Dear Sir
Dijon 1 March 1777
I got Safe here Wednesday evening, after one of the Pleasantest Journeys I ever made, and made the Girls very happy with the prospect of a visit from you. If the Business of that Musty Town you reside in can admit of a few weeks interuption you will find travelling infinitely more comfortable than when the Warm weather Sets in, besides when I was a young Man making love I found litle absences and even Jealousies, Servd more to disclose the sentiments of my Mistress, than an assiduous Courtship. This is for your Grand Son.
I was thinking on the Road on your friend Dubourgs bargain, which In the way he states it is very advantageous, In so much that putting all Circumstances together, I am convinced it is your bargain, altho’ you know nothing about it. I mean that the idea of its being a Concern of yours, which has been represented, Supported by your known friendship for him, Has led them in giving it, to think They were serving you. The Exceeding desire they Dubourg and His associate shew to have you Interested for a very trifling share, I Suspect arises more from that motive Than from any assistance you coud give in their purchases. And as for any aid from your Government, They might expect your Patronage more readily in Consequence of your friendship for Dubourg than from a trifling share in an adventure in trade. In case you therefore meditate any great Interprize for yourself I Suspect it will be necessary that you disclaim Clearly all Concern In theirs.
Pray might not such a litle adventure as is proposed for you, suit Williams? He coud be of more use in the Detail Either at home or in America than your Situation permits. And I think by Combining the outward adventure with the homeward, freighting ships in place of buying, and insuring the Sale price of the outward Cargo in Europe, which Law and Custom warrants, at least in Britain, a profit might be secured against every accident, but the Breaking of the people trusted, which is working as safely as the Contingency of human Affairs will permit.
This is enough of business. But pray let me hear of you when your Grandson is not better Employd, I woud be Glad to hear what is going forward. I mean Such public matters as it is not treason to hear. And If you can give me an Address through the Channel which you know, you shall hear from me any thing that occurs worth the postage. If your Grandson will write in french it will be killing two birds with one Stone. And will you forgive me my Dear Sir for noticing, That your papers seem to me to Lye a litle Loosely about your hand? You are to Consider yourself as Surrounded by spies, and amongst people who can make a Cable from a thread, woud not a spare half hour per day enable your Son to arrange all your papers, useless or not, So as that you coud come at them sooner, and not one be visible to a prying Eye? I understand I am put in the English papers for my visit to you, but have not yet been able to see what is said of me. If They attack not my moral Character, I Shall be easy about the rest. Before I left Paris I sent Information for Loyds of your proceedings with regard to our trade. The Girls join me in kindest Compliments to you and your Son, and be assurd that you have not a friend in the World who bears you a more tender affection than Dear Sir your most obedient humble servant
W Alexander

Mr. De Morveaux book In which the Iron and Steel is treated will be publishd next week when I will send it you. There is a letter perhaps more at your house for me which I beg may be returnd altering the address to Dijon.

 
Addressed: A Monsieur / Monsieur Franklin / a L’hotel de Hambourg / Rue Jacob / a Paris.
Notation: Alexander 1. March 1777.
